DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael J Musella on 8/9/2022.

The application has been amended as follows: 

Claim 9. A non-transitory computer-readable storage medium storing at least one computer program, wherein the at least one computer program, when being executed by a processor, enables the processor to perform the method for detecting the audio signal beat points -4-U.S. Application No: 16/957,573Attorney Docket: 1730-48 Response to Office Action dated May 5, 2022of the bass drum as defined in claim 1.




Allowable Subject Matter
2.	Claims 1-4, 6-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a method detecting audio signal beat points of a bass drum, comprising: acquiring a plurality of intrinsic mode functions based on an input audio signal to be detected; calculating instantaneous signals corresponding to the plurality of intrinsic mode functions, wherein the instantaneous signals comprises instantaneous strength signals and instantaneous frequency signals; acquiring characteristic signals of the bass drum based on the instantaneous signals corresponding to the plurality of intrinsic mode functions; performing peak detection on the characteristic signals to acquire a plurality of peak points; and acquiring beat points of the bass drum based on the plurality of peak points; and wherein after acquiring the characteristic signals of the bass drum and before performing the peak detection on the characteristic signals to acquire the plurality of peak points, the method further comprises: acquiring all valley points of the characteristic signals; calculating a full width at half maximum of a signal valley formed by each of the valley points and two peak points most proximal to the valley point; acquiring a signal valley with the full width at half maximum less than a preset first threshold, and eliminating the acquired signal valley using the characteristic signals adjacent to the acquired signal valley by interpolation; and updating the preset first threshold, and returning the step of acquiring the signal valley with the full width at half maximum less than the preset first threshold until acquiring a smooth characteristic signal, when taking the claim as a whole.
The following is an examiner’s statement of reason for allowance: 
The non-final rejection (05/05/2022) addressed the previous set of claims with regards to the combined teaches of  Maxwell (US 2011/0255700) and Damarla (US 2016/0334500). Those references describe, teach and suggest a system  that detects a beat from a drum in which has frequency and strength signals. The system detects the musical pieces which beats are measured and identify the audio signals which have the strongest beat from the multiple beats with a beat meter and comparing the identified strongest beats with other beats. The audio signals are decomposed and received the audio signals into intrinsic mode functions and calculates the instantaneous frequencies for the plurality of intrinsic mode functions.
 However, by Applicant’s claim amendment, the claims have been distinguished from the combination of  Maxwell and Damarla. Those references do not describe, teach or suggest the concepts of acquiring a plurality of intrinsic mode functions based on an input audio signal to be detected; calculating instantaneous signals corresponding to the plurality of intrinsic mode functions, wherein the instantaneous signals comprises instantaneous strength signals and instantaneous frequency signals; acquiring characteristic signals of the bass drum based on the instantaneous signals corresponding to the plurality of intrinsic mode functions; performing peak detection on the characteristic signals to acquire a plurality of peak points; and acquiring beat points of the bass drum based on the plurality of peak points; and wherein after acquiring the characteristic signals of the bass drum and before performing the peak detection on the characteristic signals to acquire the plurality of peak points, the method further comprises: acquiring all valley points of the characteristic signals; calculating a full width at half maximum of a signal valley formed by each of the valley points and two peak points most proximal to the valley point; acquiring a signal valley with the full width at half maximum less than a preset first threshold, and eliminating the acquired signal valley using the characteristic signals adjacent to the acquired signal valley by interpolation; and updating the preset first threshold, and returning the step of acquiring the signal valley with the full width at half maximum less than the preset first threshold until acquiring a smooth characteristic signal. Thus the prior art on record in correlation with amended claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.


      Citation of Prior Art
3.	In view of (US 2016/0334500), Damarla discloses a system that involves placing two spaced apart audio microphones on an object. Each microphone produces an output signal representative of all received audio sound. The received audio sound is decomposed into intrinsic mode functions by using empirical mode decomposition. A transient pulse is identified in the intrinsic mode functions for each microphone. A location of gunfire from the transient pulses through multilateration is located using time difference of arrival of the transient pulses by the microphones. The location is displayed. The transient pulses representative of the gunfire can be extracted even when the transient pulse is buried in noise (see fig. 2-5, ¶ 0031-0032). 

In view of (US 2011/0255700), Maxwell discloses a system that involves receiving an input audio signal, and down-sampling a generated envelope to reduce complexity of an estimated envelope. A meter in the received audio signal is detected by generating an autocorrelation phase matrix and filtering dimensions of the generated autocorrelation phase matrix to enhance peaks in a two-dimensional array. A musical structure i.e. downbeat, is identified as a beat in the detected meter. The identified musical structure is utilized to synchronize the received audio signal with a video signal. The method enables detecting a note from a particular instrument in a multitrack recording of multiple instruments in a simple manner. The method enables identifying the placements or locations of the measure boundaries in the target audio signal in an effective manner (see fig. 2A-2C, ¶ 0038-0046, 0052, 0069, 0076).

The references cited above neither in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651